

Exhibit 10.14
WHOLE FOODS MARKET
2009 STOCK INCENTIVE PLAN
RESTRICTED SHARE AWARD AGREEMENT


RECITALS


A.    Whole Foods Market, Inc. (the “Company”) has adopted the Whole Foods
Market 2009 Stock Incentive Plan (the “Plan”) for the purpose of attracting and
retaining the services of selected Team Members, Directors, and Consultants who
contribute to the Company's success by their ability, ingenuity, and industry
and enabling such individuals to participate in the long-term success and growth
of the Company by giving them a proprietary interest in the Company through the
grant of certain equity-based Awards.
B.    Pursuant to Section 3.2 of the Plan, the Compensation Committee of the
Board of Directors (the “Committee), in its capacity as Plan Administrator of
the Plan, is authorized, in its sole and absolute discretion, to determine those
Team Members, Directors and Consultants to whom Awards will be granted under the
Plan.
C.    Grantee is expected to render substantial future services to the Company,
and this Restricted Share Award Agreement (this “Agreement”) is executed
pursuant to, and is intended to carry out the purposes of, the Plan.
D.    All capitalized terms in this Agreement shall have the meaning assigned to
them in the Plan.
NOW, THEREFORE, it is hereby agreed as follows:
1.Award of Restricted Shares. The Company hereby grants to Grantee an Award of
Restricted Shares. Restricted Shares are shares of Common Stock of the Company
that are subject to restrictions, as set forth in this Agreement, until vested.
Grantee:     
Award Date:     
Number of Restricted Shares under Award:


Restrictions on Shares. Except as otherwise provided in the Plan and this
Agreement, the restrictions on the Grantee's unvested Restricted Shares are that
the Shares shall be subject to forfeiture by the Grantee if the Grantee ceases
to provide continuous service to the Company prior to the Vesting Date.
Vesting: The Restricted Shares shall vest, and the restrictions on such Shares
shall lapse, in accordance with the following schedule:

1

--------------------------------------------------------------------------------





No. of Shares to Vest


 
Vesting Date
 
 
 
 
 
 
 
 
 
 



Notwithstanding the foregoing, all unvested Restricted Shares shall vest, and
the restrictions on such Shares shall lapse, immediately upon Disability or
death. Furthermore, notwithstanding the foregoing and consistent with the Whole
Foods Executive Retention Plan and Non-Compete Arrangement, in the event that
the Grantee’s employment or service with the Company is terminated for any
reason other than death, Disability, or Cause, and the Company and the Grantee
have entered into a separation agreement the terms of which provide for
immediate vesting of the Restricted Shares, then the unvested Restricted Shares,
if any, shall become 100% vested on the date specified in such separation
agreement.
Shares Issued. The Company shall evidence the issuance of the Restricted Shares
by book-entry registration or issuance of a certificate in the name of Grantee
for the number of Restricted Shares issued pursuant to this Agreement. If
Restricted Shares are evidenced by book-entry registration, the Company shall
notate the restrictions on such Shares until the restrictions thereon have
lapsed. If Restricted Shares are evidenced by certificates, they shall be held
in the custody of the Company (or an escrow agent designated by the Company)
(the “Escrow Holder”) until the restrictions thereon have lapsed and Grantee
shall be required to submit all documents required by the Company or the Plan
Administrator, including, without limitation, a stock power, endorsed in blank,
relating to the Shares covered by this Award. Upon the lapse of the
restrictions, the Escrow Holder shall deliver to Grantee (or his or her personal
representative, estate or heirs, as the case may be) certificates for the vested
Shares.
Stop-Transfer Instructions. Grantee acknowledges that to ensure compliance with
the restrictions imposed by the Plan and this Agreement, the Company may issue
appropriate “stop-transfer” instructions to its transfer agent, if any, and if
the Company transfers its own securities, it may make appropriate notations to
the same effect in its own records.
Refusal to Transfer. Grantee acknowledges that the Company will not be required
to transfer on its books any Shares that have been sold or otherwise transferred
in violation of any of the provisions of the Plan or this Agreement or to treat
as owner of such Shares, or to accord the right to vote or pay dividends to, any
purchaser or other transferee to whom such Shares have been so transferred.
2.    Tax Reporting. The Company shall issue to Grantee a Form 1099, or its
equivalent reflecting the amount to be reported by Grantee as compensation
income for the calendar year(s) in which all or any portion of the Restricted
Shares vest or, if applicable, the calendar year with

2

--------------------------------------------------------------------------------



respect to which Grantee makes a timely Section 83(b) Election with respect to
all or a portion of such Restricted Shares.
3.    Compliance with Laws and Regulations. Notwithstanding any other provision
of the Plan or the Agreement to the contrary, the grant, vesting and holding of
the Shares by Grantee is expressly conditioned upon compliance with the
Securities Act and all applicable state securities laws. Grantee agrees to
cooperate with the Company to ensure compliance with such laws.
4.    Representations and Warranties of Grantee. Grantee represents and warrants
to the Company that Grantee has received a copy of the Plan and has read and
understands the terms of the Plan and this Agreement, and agrees to be bound by
their terms and conditions. Grantee acknowledges that there may be adverse tax
consequences upon the vesting of Restricted Shares or disposition of the Shares
once vested, and that Grantee should consult a tax advisor prior to such time.
5.    Restrictions on Transfer. Grantee may not sell, assign, pledge as security
or otherwise transfer or encumber the unvested Restricted Shares, whether
voluntary or involuntary, and if involuntary, whether by process of law in any
civil or criminal suit, action or proceeding, whether in the nature of an
insolvency or bankruptcy proceeding or otherwise.
6.    No Right to Continue Service. Nothing in the Plan or this Agreement shall
confer on Grantee any right to continue in the service of, or relationship with,
the Company, or limit in any way the right of the Company to terminate Grantee’s
service at any time, with or without cause.
7.    Tax Consequences. Set forth below is a brief summary as of the Award Date
of some of the federal and state tax consequences of this Award of Restricted
Shares. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS
ARE SUBJECT TO CHANGE. GRANTEE SHOULD CONSULT A TAX ADVISOR BEFORE ACCEPTING
THIS AWARD.
(a)    Lapse of Restrictions. Except to the extent a proper election under Code
Section 83(b) has been made, the excess of the Fair Market Value of the Shares
on the date on which the restrictions lapse over the aggregate Purchase Price
paid for the Shares, if any, shall be includible as compensation income (taxable
at ordinary income tax rates) in the Grantee’s taxable income for the calendar
year in which the restrictions lapse. In the event a proper Section 83(b)
election has been made, the Grantee shall include as compensation income in the
Grantee’s taxable income for the calendar year in which the Restricted Shares
were transferred to Grantee an amount equal to the excess of the Fair Market
Value of the Shares on the date on which the Shares were transferred over the
aggregate Purchase Price paid for the Shares, if any.
(b)    Holding Restricted Shares. There may be a regular federal and state
income tax liability resulting from holding Restricted Shares. Except to the
extent a proper election under Code Section 83(b) has been made, Grantee will be
treated as having received income (taxable at ordinary income tax rates) equal
to the dividends or other income paid with respect to Restricted Shares granted
under this Agreement. In the event a proper Section 83(b)

3

--------------------------------------------------------------------------------



election has been made, or following the lapse of the restrictions described in
this Agreement, the Grantee shall be treated as having received income (taxable
at income tax rates applicable to dividends) equal to the dividends or other
income paid with respect to Restricted Shares granted under this Agreement.
(c)    Disposition of Shares. Any gain realized on disposition of Shares held
for more than twelve (12) months following the Award Date will be treated as
long-term capital gain.
8.    Privileges of Stock Ownership. Except as otherwise provided herein,
commencing upon the date the Company transfers Restricted Shares to Grantee,
Grantee shall have all the rights of a shareholder of the Company with respect
to the Restricted Shares represented by share certificates registered in his
name, including the right to vote such Restricted Shares and receive dividends
and other distributions paid or made with respect to such Restricted Shares. Any
dividends payable during the vesting period of this Agreement will be paid on
the same schedule as other dividend payments made to all shareholders of record.
So long as the Restricted Shares are held in escrow by the Company, dividends
will be paid to Grantee’s account of record with the transfer agent.
9.    Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Grantee or the Company to the Plan Administrator for
review. The resolution of such a dispute by the Plan Administrator shall be
final and binding on the Company and Grantee.
10.    Entire Agreement. This Agreement is subject to the terms of the Plan,
which is incorporated herein by reference. This Agreement and the Plan
constitute the entire agreement of the parties and supersede all prior
undertakings and agreements with respect to the subject matter hereof. If any
inconsistency should exist between the nondiscretionary terms and conditions of
this Agreement and the Plan, the Plan shall govern and control.
11.    Notices. Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be in writing and addressed to the
Corporate Secretary of the Company at its principal corporate offices. Any
notice required to be given or delivered to Grantee shall be in writing and
addressed to Grantee at the address indicated below or to such other address as
such party may designate in writing from time to time to the Company. All
notices shall be deemed to have been given or delivered upon: (a) personal
delivery; (b) five (5) days after deposit in the United States mail by certified
or registered mail (return receipt requested); (c) one (1) business day after
deposit with any return receipt express courier (prepaid); or (d) one (1)
business day after transmission by facsimile or telecopier.
12.    Successors and Assigns. The Company may assign any of its rights or
obligations under this Agreement. This Agreement shall be binding upon and inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement shall be binding upon
Grantee’s transferees.
13.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without giving effect to its
conflict of law principles. If any

4

--------------------------------------------------------------------------------



provision of this Agreement is determined by a court of law to be illegal or
unenforceable, then such provision will be enforced to the maximum extent
possible and the other provisions will remain fully effective and enforceable.

5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in
duplicate by its duly authorized representative and Grantee has executed this
Agreement in duplicate, effective as of the Award Date.


WHOLE FOODS MARKET, INC.




By:


                        




GRANTEE




By:                            



Address:__________________________________
__________________________________    


 



6